Citation Nr: 1735604	
Decision Date: 08/28/17    Archive Date: 09/06/17

DOCKET NO.  12-08 200	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to an initial compensable rating for bilateral hearing loss.

2.  Entitlement to an initial evaluation in excess of 50 percent for posttraumatic stress disorder (PTSD) and alcohol dependence.

3.  Entitlement to a total disability rating based upon individual unemployability (TDIU) due to a service-connected disability.


ATTORNEY FOR THE BOARD

A. Snoparsky, Associate Counsel






INTRODUCTION

The Veteran served on active duty in the United States Air Force from December 1963 to December 1967 and in the United States Army from August 1971 to August 1987.

This matter is before the Board of Veterans' Appeals (Board) on appeal from an October 2011 (bilateral hearing loss and PTSD) and an April 2017 (TDIU) rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia. 

This matter was previously before the Board in February 2014 and was remanded for further development of the evidence and to afford the Veteran with another VA examination.

The claims file is now entirely in VA's secure electronic processing system, Virtual VA and Veterans Benefits Management System (VBMS).


FINDINGS OF FACT

1.  Audiological evaluations reflect that the Veteran's service-connected bilateral hearing loss has been manifested by no worse than Level I hearing impairment in the right ear and no worse than Level IV in the left ear.

2.  The Veteran's PTSD is not manifested by occupational and social impairment deficiencies in most areas, suicidal ideations, illogical, obscure, or irrelevant speech, impaired impulse control, or neglect in hygiene.  

3.  The Veteran's service-connected disabilities do not render him unable to secure or follow substantially gainful employment.



CONCLUSIONS OF LAW

1.  The criteria for an initial compensable rating for service-connected bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 3.385, 4.1, 4.3, 4.7, 4.85, 4.86, Diagnostic Code (DC) 6100 (2016).

2.  The criteria for an initial rating in excess of 50 percent disabling for service-connected PTSD are not met.  38 U.S.C.A. §§ 1155, 5103, 5107 (West 2014); 38 C.F.R. §§ 3.103, 3.321, 4.1, 4.3, 4.7, 4.130, DC 9411 (2016).

3.  The criteria for entitlement to a TDIU have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.3, 4.7, 4.15, 4.16, 4.18, 4.19 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Assist and to Notify

VA has satisfied its duties under the Veteran's Claims Assistance Act of 2000 (VCAA) to notify and assist, and the Veteran has not raised any procedural arguments regarding the notice or assistance provided in this case.  Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

II.  General Legal Criteria

Disability ratings are determined by applying the criteria established in VA's Schedule for Rating Disabilities, which is based upon the average impairment of earning capacity.  Individual disabilities are assigned separate Diagnostic Codes.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.20 (2016).  When a question arises as to which of two ratings applies under a particular Diagnostic Code (DC), the higher evaluation is assigned if the disability more nearly approximates the criteria for the higher rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2016).  Consideration must be given to increased evaluations under other potentially applicable Diagnostic Codes.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  Furthermore, when it is not possible to separate the effects of the service-connected disability from a nonservice-connected condition, such signs and symptoms must be attributed to the service-connected disability.  38 C.F.R. § 3.102 (2016); Mittleider v. West, 11 Vet. App. 181, 182 (1998).  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran. 38 C.F.R. § 4.3 (2014).

Staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007) (citing Fenderson v. West, 12 Vet. App. 119, 126 (1999)).  In a claim for a greater original rating after an initial award of service connection, all of the evidence submitted in support of the Veteran's claim is to be considered.  See Fenderson, 12 Vet. App. 119 (1999).  The veteran's entire history is to be considered when making a disability determination.  38 C.F.R. § 4.1 (2014); Schafrath v. Derwinski, 1 Vet. App. 589 (1995).   

Pyramiding, that is the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when evaluating a veteran's service-connected disability.  38 C.F.R. § 4.14 (2016); see Esteban v. Brown, 6 Vet. App. 259, 261- 62 (1994).

The evaluation of evidence generally involves a three-step inquiry.  First, the Board must determine whether the evidence comes from a competent source.  Second, the Board must determine if the evidence is credible.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).  Third, the Board must weigh the probative value of the proffered evidence in light of the entirety of the record. 

A veteran is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence on any issue material to the claim.  See 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2016) (providing, in pertinent part, that reasonable doubt will be resolved in favor of the veteran).  When the evidence supports the claim or is in relative equipoise, the claim will be granted.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); see also Wise v. Shinseki, 26 Vet. App. 517, 532 (2014).  If the preponderance of the evidence weighs against the claim, it must be denied.  See id.; Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

III.  Bilateral Hearing Loss

Legal Criteria

Hearing loss is evaluated under 38 C.F.R. §§ 4.85, 4.86 (2016), DC 6100, Tables VI, VIA, and VII of VA's rating schedule.  The Rating Schedule provides a table for rating purposes (Table VI) to determine a Roman numeral designation (I through XI) for hearing impairment, established by a state-licensed audiologist including a controlled speech discrimination test (Maryland CNC), and based upon a combination of the percent of speech discrimination and the puretone threshold average which is the sum of the puretone thresholds at 1000, 2000, 3000 and 4000 Hertz, divided by four. 38 C.F.R. § 4.85 (2016).  Table VII is used to determine the percentage evaluation by combining the Roman numeral designations for hearing impairment of each ear.  The horizontal row represents the ear having the poorer hearing and the vertical column represents the ear having the better hearing.  Id. 

The Court has held that the assignment of disability ratings for hearing impairment are to be derived by the mechanical application of the Rating Schedule to the numeric designations assigned after audiometry evaluations are rendered.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).  The Veteran's service-connected hearing loss is currently assigned a noncompensable disability evaluation pursuant to 38 C.F.R. § 4.85 (2016), DC 6100.  The Veteran contends that his hearing loss is more severe than the currently assigned noncompensable rating.

Analysis

The Veteran was assigned a non-compensable rating for his bilateral hearing loss as of September 27, 2010.  

The Veteran was afforded an examination for his hearing in January 2011.  The puretone thresholds, in decibels, were as follows:



HERTZ



1000
2000
3000
4000
RIGHT
5
15
30
50
LEFT
25
70
70
70

The average puretone threshold decibel loss was 25 dB in the right ear and 59 dB in the left ear.  Speech audiometry revealed speech recognition ability of  92 percent in the right ear and of 96 in the left ear.  The results in this evaluation reveal that the Veteran's hearing loss was manifested by no more than level I hearing acuity in the right ear and level II hearing acuity in the left ear.  Such designations equate to a noncompensable evaluation.  

The Veteran was afforded another examination for his bilateral hearing loss in June 2016.  Puretone thresholds, in decibels, were as follows:



HERTZ



1000
2000
3000
4000
RIGHT
5
10
15
30
LEFT
15
45
55
65

The average puretone threshold decibel loss was 15 dB in the right ear, and 45 dB in the left ear.  Speech audiometry revealed speech recognition ability of  96 percent in the right ear and of 74 in the left ear.  The results in this evaluation reveal that the Veteran's hearing loss was manifested by no more than level I hearing acuity in the right ear and level IV hearing acuity in the left ear.  Such designations equate to a noncompensable evaluation.

Accordingly, the competent evidence of record does not reflect that the Veteran's bilateral hearing loss warranted a compensable rating at any time during the appeal period.  To the extent that the Veteran contends that his bilateral hearing loss is more severe than reflected by his current disability rating, the Board notes the Veteran can attest to factual matters of which he has first-hand knowledge and understanding as a lay person, such as difficulty understanding conversation.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005); see also Layno v. Brown, 6 Vet. App. 465 at 469.  However, the Veteran is not competent to state that his hearing acuity is of a severity sufficient to warrant a higher rating under VA's tables for rating hearing loss disabilities because such an opinion requires medical expertise and knowledge that he has not been shown to possess.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011); Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (2006).  Accordingly, the Board attaches more probative weight to the medical records and clinical findings from the medical professionals who conducted the audiological testing rather than to the Veteran's lay witness statements.  Moreover, the assignment of disability ratings for hearing loss is primarily based upon a mechanical application of the rating criteria, as explained and applied in this decision.  In this case, the clinical evidence of record, when mechanically applied to the rating criteria, simply does not show that a compensable initial rating was warranted at any time during the appeal period.  Therefore, the claim for a compensable rating for bilateral hearing loss must be denied.

The Board has considered the provisions of 38 C.F.R. § 4.86 governing exceptional patterns of hearing impairment, but they do not apply because the Veteran did not demonstrate an exceptional pattern of hearing impairment.  The Board has considered the applicability of the benefit of the doubt doctrine.  Because the preponderance of the evidence is against the Veteran's claim, the benefit of the doubt doctrine does not apply.  See 38 U.S.C.A. §5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57(1990).

IV.  PTSD

Legal Criteria

The Veteran's PTSD is currently evaluated as 50 percent disabling pursuant to 38 C.F.R. § 4.130, DC 9411 (2014).

Under DC 9411, a 50 percent evaluation for PTSD requires occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and, difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent rating is prescribed when there is evidence of occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); and inability to establish and maintain effective relationships.  Id.

A 100 percent rating is prescribed when there is evidence of total occupational and social impairment due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations, grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation as to time or place; and memory loss for names of close relatives, own occupation, or own name.  Id.

The list of symptoms under the rating criteria are meant to be examples of symptoms that would warrant the rating, but are not meant to be exhaustive, and the Board need not find all or even some of the symptoms to award a specific rating. Mauerhan v. Principi, 16 Vet. App. 436, 442-3 (2002).  However, a veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration, and that such symptoms have resulted in the type of occupational and social impairment associated with that percentage.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117-18 (Fed. Cir. 2013).

Analysis

The Veteran is currently rated as 50 percent disabled due to his PTSD as of September 27, 2010.  The Veteran contends his PTSD symptoms more closely approximate those of a higher rating.  However, the evidence shows that the Veteran's symptoms more closely approximate the symptoms of a 50 percent disability rating under DC 9411 for PTSD.

In his STRs, it was noted the Veteran was hospitalized for an attack of post-Vietnam syndrome in July 1985.  In June 1986, the Veteran was seen for symptoms of depression, frequent trouble sleeping, loss of memory, nervousness, and periods of unconsciousness.

From 2007 to 2009 the Veteran was seen for his mental health.  In January 2007, the examiner noted that while the Veteran denied suicidal ideations, he was depressed and anxious.  In a clinical visit in February 2007, the Veteran denied suicide attempts, but reported feeling hopeless and helpless.  In an October 2007 doctor's visit, the Veteran stated he had nightmares, tried to avoid situations that reminded him of a traumatic experience, was constantly on guard, and felt numb or detached from others, activities, and his surroundings.  In June 2008, the Veteran was admitted to the hospital for chest pain and anxiety.  In November 2008, the Veteran saw an examiner for his mental health.  The examiner observed the Veteran was well-groomed and dressed appropriately.  The examiner noted the Veteran to be oriented to person, place, time, and situation.  The Veteran's thought processes appeared to be logical and goal directed with short- term and long-term memory intact.  The Veteran had no suicidal or homicidal ideations and there were no imminent safety concerns.  In an April 2009 mental health visit, the examiner noted the Veteran had good hygiene, his thought process was logical and linear and the Veteran was free from any suicidal or homicidal ideations.  The examiner noted the Veteran did not seem to have any psychosis.  The Veteran was seen for his mental health in August 2009.  The examiner noted the Veteran had good hygiene, was coherent, and was free of any suicidal or homicidal ideations.  The Veteran denied any delusional thoughts or paranoid ideations.

The Veteran was seen in October 2010 for his mental health.  The Veteran stated he was depressed and having nightmares, with which he was having great difficulty coping.  The Veteran also reported he had flashbacks to his time in Vietnam and was hearing helicopters crashing.  The Veteran stated he felt hopeless and anxious.  The Veteran denied any suicidal or homicidal ideations, mania-like symptoms, or psychotic symptoms.  

The Veteran had an examination in December 2010 for his PTSD.  The Veteran reported that while in service, he was exposed to indirect fire, resulting in aircraft being severely damaged and personnel being wounded from shrapnel.  The examiner opined the Veteran met the criteria for PTSD.  The examiner noted the Veteran was appropriately dressed with good personal hygiene and grooming.  The Veteran was oriented to person, place, and time.  The examiner noted there was no evidence of impairment of thought processing or communication, delusions, or hallucinations.  The Veteran's speech was normal and his judgment appeared to be intact.  The Veteran denied ritualistic behavior, and suicidal and homicidal ideations.  The Veteran reported depression several times per month and anxiety occurring once per week.  The Veteran reported frequent panic attacks in 2008 for several months while he was withdrawing from excessive alcohol use.  

The Veteran saw his mental health providers in June, July, August and September 2011.  The examiners noted the Veteran was not a danger to himself or others.  The examiners stated the Veteran still had PTSD symptoms, avoidance, social isolation, depression, and hopelessness.  

The Veteran had consistent visits to his mental health examiners from July 2012 through April 2016.  The Veteran saw his mental health professionals in July 2012, August 2012, December 2012, January 2013, and February 2013.  These examiners noted the Veteran did not have suicidal or homicidal ideations, had fairly good judgment, and well maintained impulse control.  The examiners noted the Veteran's speech was regular and goal oriented.  The Veteran saw his mental health professional in September 2013 and November 2013.  The examiners noted the Veteran's well-groomed appearance.  The examiner stated the Veteran's thought process was logical and coherent.  The Veteran denied any hallucinations, suicidal, or homicidal ideations.  The Veteran was seen again in May 2014 for his mental health.  The examiner noted the Veteran's thought process was logical and coherent. The Veteran denied suicidal and homicidal ideations.  The examiner noted the Veteran's good hygiene.  The Veteran was seen for his mental health in February 2015 and August 2015.  The examiners noted the Veteran's judgment was present and he was well groomed.  The examiners noted the Veteran did not have suicidal or homicidal ideation.  The examiners noted the Veteran's thought process was logical and coherent.

The Veteran was seen for his mental health in April 2016.  The examiner noted the Veteran's well-groomed appearance.  The examiner noted the Veteran's thought process was logical and coherent.  The Veteran denied hallucinations.  The Veteran also denied suicidal or homicidal ideations.

The Veteran was afforded an examination for his PTSD in June 2016.  The examiner noted the Veteran had occupational and social impairment due to mild or transient symptoms which decreased work efficiency and ability to perform occupational tasks only during periods of significant stress.  The examiner noted the Veteran experienced anxiety and panic attacks that occur weekly or less often.  The examiner noted the Veteran's grooming and hygiene were good.  The Veteran's thought processes appeared to be logical and goal directed.  The Veteran denied having delusions or hallucinations.  The examiner noted the Veteran's judgment and insight seemed to be good.  The Veteran denied suicidal or homicidal ideations.  The examiner opined the Veteran did not currently meet the DSM 5 criteria at the time for PTSD but did meet the criteria for Other Specified Trauma and Stressor-Related Disorder, which was more likely than not related to his combat military service.

The Veteran's medical records and examinations do not show evidence of occupational and social impairment, with deficiencies in most areas.  The Veteran has consistently denied any suicidal ideations.  The Veteran's medical examiners consistently noted the Veteran's hygiene was good, his speech normal, and that the Veteran had good impulse control.  There is no lay or medical evidence showing that the Veteran has, or has had symptoms approximating obsessional rituals which interfere with routine activities, spatial disorientation, difficulty in adapting to stressful circumstances, or inability to establish and maintain effective relationships.  

The Board has also considered the Veteran's statements regarding the severity of his PTSD symptoms.  The Veteran contends that his PTSD is more disabling than the rating he was assigned and the Veteran is competent to report the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153 (a); 38 C.F.R. § 3.303 (a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006).  Ultimately, however, the opinions and observations of the Veteran do not meet the burden for a higher rating imposed by the rating criteria under 38 C.F.R. § 4.130 with respect to determining the severity of his PTSD because the Veteran's statements do not tend to show that he has occupational and social impairment with deficiencies in most areas, or symptoms approximating obsessional rituals, special disorientation, or the inability to establish or maintain effective relationships.  The preponderance of the medical and subjective evidence does not show that symptomatology associated with the Veteran's PTSD more nearly approximates the schedular criteria associated with a higher rating other than that currently assigned and the benefit of the doubt doctrine does not apply.  Therefore, an increased rating in excess of 50 percent is denied.

V.  TDIU

Legal Criteria

Entitlement to a TDIU requires the presence of impairment so severe that it is impossible for the average person to follow a substantially gainful occupation.  Consideration may be given to the veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or to the impairment caused by nonservice-connected disabilities.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19 (2016).  In reaching such a determination, the central inquiry is "whether the veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  The fact that a veteran is unemployed or has difficulty obtaining employment is not enough to warrant a TDIU.  See Van Hoose v. Brown, 4 Vet. App 361.  

The law provides that a total disability rating may be assigned where the schedular rating is less than total when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, or if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  See 38 C.F.R. § 4.16(a) (2016).

Where these criteria are not met, but the veteran is nevertheless unemployable by reason of service-connected disabilities, VA shall submit the case to the Director of Compensation Service for consideration as to whether a TDIU may be awarded on an extraschedular basis.  See 38 C.F.R. § 4.16(b).

Analysis

The Veteran is service connected for PTSD, rated as 50 percent disabling from September 27, 2010 and tinnitus rated as 10 percent disabling from September 27, 2010.  The Veteran is also service connected for bilateral hearing loss and a hernia disability, both rated as noncompensable from September 27, 2010.  The Veteran does not meet schedular criteria for a TDIU rating for any period on appeal.  See 38 C.F.R. § 4.16 (a).  The Veteran does not have one disability rated at 60 percent disabling or more nor does the Veteran have a combination of disabilities that equal 70 percent disabling or greater, with one of the disabilities rated at 40 percent or greater.  Therefore, a schedular TDIU must be denied.

The Board notes that this does not foreclose the possibility of a TDIU rating on an extraschedular basis.  However, in this case, the Veteran has not asserted, and the evidence of record has not suggested, any such combined effect or collective impact of multiple service-connected disabilities render the Veteran unemployable.  In this case, there is neither allegation nor indication that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.  Therefore, referral for consideration of a TDIU rating on an extraschedular basis is not warranted.  See 38 C.F.R. §§ 3.321(b)(1), 4.16(b) (2016).


ORDER

Entitlement to a compensable rating for bilateral hearing loss is denied.

Entitlement to an initial evaluation for PTSD in excess of 50 percent is denied.

A TDIU is denied.




____________________________________________
Cynthia M. Bruce
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


